PER CURIAM.
Appellant, Ace Edmond Brule, seeks review of the summary denial of his postcon-viction motion filed pursuant to Florida Rule of Criminal Procedure 3.860. We find merit only in Brule’s allegation that special condition of probation (d), disallowing early termination of probation, was not orally pronounced at sentencing. The trial court denied the motion without attaching any documentation which would refute this claim raised by Brule. See Kirkland v, State, 633 So.2d 1138 (Fla. 2d DCA 1994); Rogers v. State, 611 So.2d 1 (Fla. 2d DCA 1992). In all other respects the trial court’s order is affirmed.
Accordingly we reverse. On remand, should the trial court again deny the motion, it must attach portions of the record which refute Brule’s claim. See Becton v. State, 668 So.2d 1107 (Fla. 2d DCA 1996).
Affirmed in part, reversed in part, and remanded.
CAMPBELL, A.C.J., and BLUE and QUINCE, JJ., concur.